Citation Nr: 1823151	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  13-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from March 14, 1985 to November 14, 2002. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney 


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1960 to March 1966, to include service in the Republic of Vietnam from August 1965 to March 1966.  He is in receipt of a Combat Infantryman Badge and a Purple Heart, which denote his participation in combat.  The Purple Heart was awarded in July 2008. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 30 percent evaluation effective November 15, 2002.

In a subsequent decision, the RO increased the disability rating for PTSD to 70 percent.  Later, in a May 2015 decision, the Board, in pertinent part, granted an initial disability rating of 70 percent, but no higher, for PTSD, effective November 15, 2002.  The Veteran appealed the Board's decision, which essentially denied an effective date earlier than November 15, 2002, to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Order, the Court partially vacated the May 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board found that an effective date of March 14, 1985 was warranted for the grant of service connection in a September 2016 decision.  The Board also remanded the issue of entitlement to an initial rating in excess of 70 percent and entitlement to a total disability rating based on unemployability (TDIU) for further development.

The RO implemented the Board's grant of an effective date for the award of service connection for PTSD back to March 14, 1985, and assigned a 30 percent disability rating from that date until November 15, 2002 in an October 2016 rating decision.  

In a June 2016 brief, the Veteran's representative indicated that the Veteran wished to withdraw his claim of entitlement to a schedular rating in excess of 70 percent for PTSD from November 15, 2002 to July 31, 2008, and only wanted to pursue entitlement to a total rating (100 percent for PTSD or TDIU) from August 1, 2008 onward.  Subsequently, the Veteran's attorney submitted a brief indicating that the Veteran was satisfied with the 100 percent schedular rating in place from January 9, 2012 to the present, and was therefore satisfied with the schedular rating assigned from that date.  

The Board issued a decision in September 2017, deciding that the Veteran was not entitled to a rating in excess of 70 percent for PTSD from August 1, 2008 to January 8, 2012.  However, the Board did find that the Veteran met the criteria for a TDIU from August 1, 2008.  The Board found that the Veteran's initial appeal encompassed entitlement to an initial rating in excess of 30 percent for PTSD from March 14, 1985 to November 14, 2002, and that issue was remanded for initial RO consideration.

A supplemental statement of the case (SSOC) was issued in September 2017 and the appeal was returned to the Board.  In November 2017, the Board sought a retrospective Veterans' Health Administration (VHA) advisory opinion (VHA Opinion) with regard to the Veteran's claim.  The opinion was received in December 2017.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2017).  The Veteran's representative submitted additional argument and evidence in March 2018 that included a waiver of initial AOJ review of the new evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

Throughout the appeal period, the Veteran's symptoms have impaired his ability to establish effective or favorable relationships with people, have resulted in the severe impairment to retain employment, and he has demonstrated occupational and social impairment with deficiencies in most areas.
CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have been met for the entirety of the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 4.132 (prior to February 3, 1988), 38 C.F.R. § 4.132 (effective February 3, 1988), 53 FR 21 (January 4, 1988), 38 C.F.R. §§ 3.102, 3.321, 4.1 to 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that his service-connected PTSD warrants an evaluation in excess of 30 percent from March 14, 1985 to November 14, 2002.

The rating criteria for evaluating psychiatric disorders have been amended twice during the appeal period.  

Prior to February 3, 1988, psychiatric disorders including anxiety reaction were rated under the General Rating Formula for Psychoneurotic disorders.  

Under that formula, a non-compensable rating was warranted when there were neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  

A 10 percent rating was warranted when less than the 30 percent criteria were met, with emotional tension or other evidence of anxiety productive of moderate social and industrial impairment.  

A 30 percent rating was assigned for definite impairment in the ability to establish or maintain effective or favorable relationships with people. The psychoneurotic symptoms would result in such a reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment. 

A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was substantially impaired. By reasons of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in severe industrial impairment. 

A 70 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was seriously impaired. The psychoneurotic symptoms must be of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.

Finally, a 100 percent rating was warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  To warrant a 100 percent rating, totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior must be demonstrated and/or the Veteran must be demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132 (prior to February 3, 1988). 

Effective February 3, 1988, psychiatric disorders were evaluated using the General Rating Formula for Psychoneurotic Disorders.  

The criteria remained essentially the same as those prior to February 3, 1988.  However, the criteria for a 70 percent rating remained the same except that the word "seriously" was changed to "severely" for relationship impairment, and the term "pronounced" was changed to "severe" for impairment of employability; the criteria for a 50 percent rating remained the same except that the word "substantially" was changed to "considerably" for relationship impairment, and the term "severe" was changed to "considerable" for impairment of employability.  Effective February 3, 1988, the criteria were therefore as follows:  

A non-compensable rating was warranted when there are neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  

A 10 percent rating was warranted when the impairment was less than criteria for the 30 percent, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.

A 30 percent rating was warranted when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people. The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  

A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired. By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.

A 70 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people is severely impaired. The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

Finally, a 100 percent rating was warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community. To warrant a 100 percent rating, totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior must be demonstrated and/or the Veteran must be demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132 (effective February 3, 1988); 53 FR 21 (January 4, 1988).  

The VA most recently amended its regulations for rating mental disorders, effective November 7, 1996.  61 Fed. Reg. 52,695-702 (Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-4.130).  Section 4.132 was re-designated as § 4.130.  This is the current criteria. 

Pursuant to 38 C.F.R. §4.130, Diagnostic Code 9411, a 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. A 30 percent rating is warranted where there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. 

Upon enlistment, the Veteran's body systems were all assessed as normal.  No psychiatric defects were noted and he was deemed fit for service.  See December 1960 Enlistment Examination.  The Veteran's service treatment records (STRs) do not show complaint, diagnosis, or treatment of any nervous or psychiatric condition.  However, they do document fragment wounds to the Veteran's left hip and buttocks during service, indicative of the Veteran's involvement in combat activities.  See November 1965 U.S. Field Medical Card.  At separation in March 1966, the Veteran's body systems were again assessed as normal and no psychiatric defects were noted.  See March 1966 Separation Examination. 

In March 1985, the Veteran sought VA compensation for what he described as "shaking (nerves)."  He listed the onset of this condition as 1966.  See March 1985 VA Form 21-526.   In a statement in support of his claim, the Veteran indicated that from 1967 through 1975 he suffered recurrent, severe headaches and, due to being dissatisfied with his treatment for the condition, switched doctors.  His new physician diagnosed him with severe hypertension and agitated nerves.  See May 1985 Statement in Support of Claim.  

VA scheduled the Veteran for psychiatric examination to assess his condition in May of that year.  On the Report of Medical Examination for Disability Evaluation form, the Veteran discussed that intermitted headaches varying in severity began in 1966.  He indicated that for four or five years he ignored them.  When aspirin stopped working, he sought medical treatment.  His new physician found that he had serious hypertensive issues.  By that time, the Veteran reported, he was shaking a lot and his personality had changed so that he was extremely irritable and short-tempered.  See May 1985 Report of Medical Examination for Disability Evaluation.  

The VA psychiatric examiner began with the Veteran's military history.  The Veteran reported that he spent about two years in infantry in Korea and eight months in Vietnam. He stated that while in Vietnam he suffered a hearing impairment and a left hip injury after a mortar exploded near him.  During that incident, he witnessed two people be killed and several others wounded, and felt that he would not survive.  On another occasion, the Veteran's base camp was shelled by enemy guns and the Veteran saw several dead bodies.  He again felt that he might not survive.  Upon returning to civilian life, the Veteran endorsed feelings of irritability, tension, and anger.  He experienced recurrent nightmares and reported waking from sleep sweating with palpitations and shortness of breath.  The Veteran also stated that he was introverted and reclusive for a while.  

When the examiner turned to the Veteran's work history, he reported that he had begun work within a year of return from service and had been employed for nineteen years at a factory making structured steel products.  Turning to the Veteran's social history, the Veteran did not report any drug abuse.  He stated that he had seven sisters and six brothers, had been married for eighteen years, and had four children.  The examiner documented the Veteran's present complaints as nervousness, tension, and anxiety with palpitations from time to time.  

The mental status portion of the examination revealed that the Veteran was oriented to person, place, and time, and had constricted affect.  His speech was coherent and logical.  His thought content revealed no overt confusion or hallucinations.  No suicidal or homicidal ideations were evident.  The Veteran's cognitive functions, judgment, and insight were intact.  The examiner ultimately diagnosed the Veteran with generalized anxiety disorder and PTSD in remission.  See May 1985 VA Examination.   

In January 2003, the Veteran submitted a statement noting that he had not followed up with treatment for PTSD because that would have required taking off for medical appointments and he could not afford to do so.  He had prioritized those disorders that he considered life-threatening over seeking treatment for PTSD. See January 2003 Statement in Support of Claim.  

The Veteran's wife submitted a statement regarding his psychiatric condition.  She stated that she had been married to the Veteran since 1967.  She noted that at the time of his examination in 1985, he was not questioned about the observations of others regarding his condition, nor was she questioned about it.  She wrote that recurring nightmares were evident through 1975 and thereafter their frequency lessened considerably.  Emotional outbursts and personality changes were evident during that time period and were brought to the attention of his physician.  The Veteran's wife indicated that treatment to reduce stress was advised.  See Spouse's January 2003 Statement. 

In a November 2004 statement, the Veteran reported that his private medical records from 1966 to the late 1970s regarding PTSD were likely destroyed and therefore were not available for review.  See November 2004 Statement. 

Treatment records show that the Veteran reported that the onset of his psychiatric disability was during service.  He indicated that when he returned to civilian life, he noted changes in his personality, including heightened startle responses, anxiety, and some onset insomnia.  He stated that he felt insecure, confined, and anxious in crowds, and stated that he had a history of angry explosions.  He noted that his anger management problems began in Vietnam.  The Veteran also stated that he had used alcohol to cope with combat material.  He noted that he was married and had three jobs since leaving the military.  He reported having no real friends and anxiety reactions when stressed.  The examiner noted that the Veteran appeared to meet the criteria for PTSD with impairment in social and interpersonal areas of functioning.  See November 2006 Veteran Center Psychiatric Evaluation.   

When the Veteran sought medical treatment for tremors, he indicated that his anxious tremors began upon his return from service and continued to this day.  See October 2007 VA Medication Management Note. 

In a March 2008 statement, the Veteran's wife wrote that society's mindset was very different in the 1960s than it was in 2008.  The veterans who returned from Vietnam were not given a hero's welcome and PTSD was not a common phrase.  People were expected to accept the effects of war and make the best of it.  She noted that she and the Veteran were a young family with children living paycheck to paycheck.  The Veteran's job afforded him no sick leave and they could not risk his job by taking off for medical appointments to get to the root of his problems.  See March 2008 Spouse's Statement. 

At his August 2010 VA examination, the Veteran reported that his depressive symptoms as well as his anxious tremors began in Vietnam.  He noted that he had been married since 1967 and that his marriage had its ups and downs.  He said that he was surprised that his wife had not left him due to his anger.  He reported that they had four children and that his interactions with them during their childhood were "fine."  He recalled an incident where his son complained that his lunch money was being taken and he ended up calling the boy who took his son's money and approached him with a baseball bat.  He denied hitting the boy and was never arrested for the incident. 

In December 2012, the Veteran stated that anxiety kicked in during basic training.  War was different from what he had expected and he experienced constant anxiety and nervousness that continued after service.  He described being nervous every morning when his mother would wake him up; similar to the feelings he had when he was awakened in service.  The death of a friend and his sergeant in front of him caused him to begin experiencing depression.  The Veteran also noted that he experienced extreme anger when he got back from service.  See December 2012 VA Social Work Individual Note. 

The Veteran's wife submitted another letter in February 2013 and spoke more in depth about her husband's psychiatric condition.  She stated that upon discharge the Veteran's alcoholism, almost daily volatile temper eruptions, paranoia, and severe trust issues became a way of life for him.  She stated that he needed a daily fix of vodka or whiskey to dull his combat memories and intimated that there was a resultant car accident caused by his alcohol abuse.  She noted that his erratic mood changes led her to inquire with their family doctor about whether he had a brain tumor.  She noted that he was paranoid whenever they left the house, resulting in temper outbursts.  If he saw something that was a trigger for him while driving, he would react erratically, resulting in dangerous driving.  

She discussed his work interactions.  She wrote that, due to his erratic moods, she never knew what mood he would be in after returning from work.  He shared that he felt his co-workers were taunting him by causing loud noises to trigger a startle response.  Several of his fellow employees were Vietnamese and this caused daily reminders of his experiences in Vietnam.  If he came in late, she would immediately be concerned that he had been arrested for assaulting a co-worker.    

Regarding his interactions with his family, she wrote that his feelings of worthlessness led him to not want others to be happy.  She stated that he ruined family and neighborhood social gatherings by getting jealous and storming out.  The episodes were sometimes followed by verbal and physical abuse.  His active mental health symptoms were also a struggle for her children who wondered why he was frequently angry.  

She stated that they did not get help for the Veteran's psychiatric problems because during the 1960s and 1970s they did not know where help was available.  She also noted that they had a family to support and that the Veteran had no sick days at work.  They could not afford for him to take unpaid leave to seek counseling.  She noted that she knew if she left the Veteran, she would be sentencing him to a life of homelessness and human isolation.  

Concerning the VA examination from 1985, she indicated that it was likely that the Veteran went into military mode and answered questions very succinctly and gave the impression that everything was fine.  She also noted that no one asked her about his adjustment to civilian life.  She provided much of his social interactions as he had no desire to maintain contact with siblings and had no network of friends.  See Spouse's February 2013 Statement. 

The Veteran was provided a private psychiatric evaluation in May 2014.  The examiner reviewed the medical record, service record, and ancillary information regarding the Veteran, and conducted interviews with him and his wife.  The private examiner noted that subsequent to his discharge, the Veteran developed the classic signs and symptoms of PTSD with secondary alcohol dependence but did not seek treatment at the time due to cultural values at the time and lack of understanding of PTSD.  The Veteran felt that he was experiencing a significant personality change after service and eventually sought treatment in 1985.  The examiner determined that the Veteran had suffered from ongoing symptoms of PTSD that impaired him occupationally and socially since service.   He observed that the Veteran consistently minimized his signs and symptoms out of fear, guilt, shame, and through his stoic presentation, but nevertheless, had severe symptoms of psychiatric illness.  The examiner noted the many statements from the Veteran and his wife regarding nightmares, flashbacks, dissociation, paranoia, irritability, violence, and reckless behavior.  During work, he had overt flashbacks and felt that his co-workers were out to harm him, clearly unable to separate reality from his experiences in Vietnam.  

Following the interviews and review of the record, the examiner found it clear that the Veteran had pervasive and severe mental illness that was present from the early 1970s.  His behavior subsequent to discharge was severe and somewhat invisible to health care providers.  At home, his wife described the anger, hostility, fear, and paranoia that he manifested on a daily basis.  His children were frightened and his family was persistently fearful and on edge.  He was incapable of maintaining meaningful relationships in either occupational or basic social settings.  The examiner concluded that had the Veteran been presented to a modern psychiatrist in 1969-1970, he would have been immediately diagnosed with PTSD and treated in the usual fashion.  See May 2014 Private Psychiatric Evaluation. 

The Veteran's employer from April 1998 to July 2008 completed a form in conjunction with his aforementioned request for a TDIU.  The employer indicated that the Veteran was a steel fabricator.  Time lost due to disability could not be determined as the company did not offer sick leave.  The employer noted that PTSD was one of the disabilities that resulted in termination of employment, as it caused anger management issues.  See December 2015 Request for Employment Information in Connection for Claim for Disability Benefits. 

The Veteran's oldest child submitted a statement in April 2017.  She was born in September 1968 and described growing up with her father in the 1970s and 1980s.  She noted that he was unpredictable.  She had some good memories of her father, but also stated that she had memories of her father giving her and her siblings the silent treatment, driving recklessly after someone made him angry, and never having the patience to wait anywhere.  She wrote that the hardest thing about growing up with her father was never knowing what would make him angry.  She spent a lot of time walking on eggshells to try to keep him from getting upset.  Her family avoided vacations and outings due to her father's feelings of anxiety and paranoia.  Her parents rarely socialized with others and did not go out.  She wrote that as an adult she was able to recognize how much her mother did for her father to help him cope with his physical and mental limitations.  She also stated that if her mother had left her father, she was not sure that he would have been a part of her life, as she did not think her father could function successfully in his daily life without her mother's assistance.  See Daughter's April 2017 Correspondence.   

In December 2017, a VHA Opinion was rendered.  The examiner indicated that from March 14, 1985 through November 14, 2002, the Veteran's PTSD symptoms were productive of impairment which most nearly approximated definite impairment in the ability to establish or maintain effective or favorable relationships with people.  The examiner found that the displayed psychoneurotic symptoms would result in such a reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment.  This determination coincided with a 30 percent evaluation under the applicable code prior to February 3, 1988.  She also found that there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  This determination coincided with a 30 percent evaluation under the applicable code after February 3, 1988 to November 7, 1996.  

In support of her determinations, the examiner reasoned that only a few records which described the Veteran's symptoms were found during the period in question, which she listed.  She then noted that there were no clinical notes from 1985 to 2002, as the patient was not receiving mental health treatment or attending the Veteran Center until 2006.  The 2006 records indicated that the Veteran had worked at the same company for 8 years and that his work was fine, but sometimes when he had to meet a deadline he got stressed out and his anxiety and the shakes worsened.  The examiner noted that in the absence of clinical data from 1985 to 2002, it was necessary to rely on other indicators of functionality, such as the Veteran's 40 year employment history in the same field and his steady employment until retirement in 2008.  She indicated that there was no evidence that the Veteran had legal problems, substance abuse issues, or was a perpetrator of violence.  He had stayed married since 1967 to the present time.  He sought no mental health treatment during that period and never required psychiatric hospitalization.  The examiner concluded by stating that while the patient may have had severe symptoms of PTSD during that time, there was no documentation to confirm it.  Despite his symptoms, he seemed able to function, albeit with definite impairment, at work and at home. 

The examiner also evaluated the Veteran under the current diagnostic criteria.  She found that the Veteran's symptoms aligned with a 30 percent evaluation under this criteria as well: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).   

She again reasoned that there was no evidence in the record to support a more severe level of impairment during the time period as the Veteran maintained steady employment, and his 1985 VA examination showed that his cognitive functions, judgment, and insight were intact.  She further noted that at an examination from August 2010 the Veteran stated that he could handle his own financial affairs.  The examiner was also asked to address the May 2014 private opinion.  She noted that there was very little in the medical record during the time period and stated that the private examiner editorialized and embellished the disability reports of record and determined that the severity and level of impairment implied by the examiner's report was not corroborated by the clinical record from 1985 to 2002.  See December 2017 VHA Opinion.  

In February 2018, the Veteran received another private psychiatric evaluation.  The examiner reviewed the Veteran's service and post-service medical records.  She interviewed the Veteran and his spouse prior to providing an opinion.  The examiner noted that despite active symptoms that began upon the Veteran's return from Vietnam, he did not seek treatment from 1985 to 2002.  However, she noted that there was evidence from the Veteran, his wife and family, and his former employer that demonstrated that he was having significant symptoms consistent with his PTSD diagnosis during that time.  She further explained that these symptoms substantially impacted his relationships with his wife and children and his functioning at home and at work.  Statements from the Veteran, his wife, and his former employer indicated that leaving work was not an option for the Veteran as he had no sick leave and was struggling to provide for his family.  The examiner also noted reports of alcohol abuse upon return from military service in an effort to cope with his symptoms.  

The examiner disagreed with the VHA examiner's opinion of the Veteran's symptoms between March 14, 1985 and November 14, 2002.  She noted that the Veteran's ability to maintain effective relationships and function in a professional environment were significantly impaired during that time due to paranoia and anger.  He was also significantly socially isolated during that period, relying primarily on his wife for social support.  She concluded by finding that much of the Veteran's impairment in functioning was masked by his spouse's attendance to his daily needs.  That explained his outward ability to function despite his severe symptoms and the inappropriate behavior described by him and those close to him.  Despite continuing to work until 2008, she noted that it was clear that the Veteran had active and severe symptoms of PTSD and struggled with basic functioning since military discharge.  See February 2018 Private Psychiatric Evaluation.  
  
The Board finds that the Veteran's symptoms from March 14, 1985 to November 14, 2002 most closely approximates the criteria for a 70 percent rating under all of the applicable code sections.  The Board acknowledges that there is a marked lack of contemporaneous medical evidence during the period on appeal.  However, there is significant credible evidence describing the Veteran's severe level of impairment during the appeal period, including lay statements from the Veteran and people who knew him at that time and were in a position to observe his behavior, including his spouse, his children, and his former employer.  They reported that the Veteran experienced severe symptoms of PTSD from discharge to the present, including depression, anxiety, anger, irritability, hypervigilance, paranoia, flashbacks, nightmares, and heightened startle response.  They discussed his social and professional isolation due to anger issues and paranoia.  

While the December 2017 VHA examiner found that the Veteran's symptoms more closely approximated the current 30 percent evaluation, the Board finds that this opinion is of low probative value as the examiner placed the weight of her opinion on a lack of contemporaneous medical treatment records, the Veteran's long marriage, and his employment history.  She did not address the several contentions in the record from the Veteran and his spouse regarding the lack of information about PTSD at the time of discharge and his inability to take off work to seek treatment, nor did she address medical records after the appeal period in which the Veteran reported the onset and severity of his symptoms.  While the Veteran has been married since 1967, the Veteran's spouse has submitted several statements about the difficulties they have encountered in their marriage, specifically due to the Veteran's PTSD symptoms.  Additionally, the Veteran's employer indicated that he had anger issues due to PTSD that were evident at work.  He also supported the Veteran's and his wife's recurrent statement that the company did not offer sick leave, and thus taking off for treatment or care would have resulted in no pay.  The record is replete with records of the Veteran seeking treatment for his condition after 2006 and statements regarding the onset of symptoms, many of which began in Vietnam and have continued to the present.    

The February 2018 private psychiatric examiner provided a highly probative opinion regarding the Veteran's symptoms during the applicable time period.  The examiner evidenced a thorough review of the Veteran's record.  She also interviewed the Veteran and his wife prior to rendering her opinion.  She provided a clear and thorough rationale that demonstrated consideration of the medical evidence as well as the available lay testimony.  She determined that, in concert, all of the evidence of record revealed that the Veteran experienced severe psychiatric symptoms since discharge that significantly impaired his relationships both at home and at work.  

Under the pre-February 3, 1988 and post-February 3, 1988 (through November 7, 1996) regulations, a 70 percent evaluation is warranted when the ability to establish and maintain effective or favorable relationships with people is severely impaired. The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Under current regulations, a 70 percent evaluation is warranted when the Veteran demonstrates occupational and social impairment with deficiencies in most areas.  The record reflects that the Veteran relied entirely on his wife and had no social network.  Even his children were apprehensive around him due to his anger issues.  Both his wife and daughter noted that they did not go on family vacations or social outings as a family because of the Veteran's inability to interact with others.  The Veteran and his wife both discussed his work difficulties and his former employer indicated that he had noticeable anger management issues due to his PTSD which eventually made him unable to retain employment.  Symptoms of near-continuous panic, characterized by frequent anxious tremors, and impaired impulse control, such as unprovoked irritability with periods of violence, have been recorded.  While the Veteran denied hurting anyone, he and his wife reported that he had an explosive temper and on one occasion she detailed that the Veteran was both verbally and physically abusive after discharge. 

All of the applicable sets of regulations require totally incapacitating symptomatology for a 100 percent rating.  While the Board acknowledges that the Veteran's symptoms during the applicable period were severe, they do not rise to the level of total incapacitation.  The Veteran never demonstrated grossly disturbed thought, including delusions or hallucinations, nor did any lay statements allude to them.  While his familial relationships were strained, he was able to maintain them, albeit with impairment.  He was also able to go to work, despite the aforementioned difficulties, until he retired in 2008.  Thus, a higher 100 percent rating is not warranted. 

In sum, a 70 percent rating for the Veteran's PTSD is warranted throughout the appeal period.  A higher 100 percent rating is not warranted at any time during the appeal period.  In reaching this decision the Board considered the doctrine of reasonable doubt, and finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating beyond the 70 percent rating granted herein for his service-connected PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating of 70 percent, but no higher, is granted for service-connected PTSD from March 14, 1985 to November 14, 2002, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


